DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final action in reply to the request for 15615124 RCE filed on 08/30/2021.
Claims 1, 4, 8, 11, 15, and 18 are amended
Claims 21 is new
Claim 14 is cancelled
Claims 1 – 13, 15 - 21 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2021 has been entered.
 
Claim Objections
Claim 1, 8 and 15 are objected to because of the following informalities:  claim limitation computing average dwell time i and ii are unclear. Examiner requests clarity from applicant regarding response time and browse time.  Appropriate correction is required.
Claim 1, 8 and 15 are objected to because of the following informalities: Semantic vector is not defined, suggest applicant clarify the elements that make up the semantic vector, i.e. semantic vector including dimension 1 and dimension 2.  Appropriate correction is required.
Claim 1, 8 and 15 are objected to because of the following informalities: aggregate dwell time should include “average” for aggregate average dwell time.  Appropriate correction is required.

Response to arguments
Response to 103
The examiner states that the applicants’ arguments are moot based upon a new grounds of rejection

Examiner suggest applicant schedule an interview to clarify the elements of the claim to further expedite the application.

Additionally, examiner states that within the determining a corresponding semantic vector step, the first dimension and second dimensions are considered Non Functional descriptive language as there are no functional relationship that exists for the values for dimension 1 and dimension 2.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 13 and 15 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 8 and 15 recite the limitation "the target geographic location" and "an other geographic location" for computing the semantic similarity, however these locations are not included as part of the "geographic locations" introduced in line 4 of claim 1. It is unclear which pairs of geographical locations should be compared.  The examiner requests the applicant clarify these limitations to comply with the written description requirements and the dependent claims regarding insufficient antecedent basis.

Claims 1, 8 and 15 recite the limitation " the average dwell times associated with the multiple similar geographic locations".  There is insufficient antecedent basis for this limitation in the claim.

Claims 2 – 7, 9 – 13, 16 – 21 depend from independent claims 1, 8 and 15 and do not cure the deficiencies set forth above

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 13, 15 – 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1: Claim(s) 1-7 and  8-13 and claims 15 - 21  claims will be considered to be directed to one of the statutory categories). As such, claims 1 – 13, 15 – 21 is/are drawn to one of the statutory categories of invention
Step 2A Prong 1: The claims recite an abstract idea of  modifying the frequency of the transmission of notifications within geo fences, which is a certain method of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions).
Claim 1, representative of claim 8 and 15, includes the following limitations:
 identifying, geo-fence data for a user segment, the geo-fence data comprising records of interactions with online product content via a mobile computing device that occurred within geo-fences that service geographic locations; and 
modifying how frequently notification transmission devices transmit notifications within the geo-fences by performing operations comprising: 
computing average dwell times for the geographic locations, respectively, wherein a dwell time comprises at least one of 
(i) a response time that is a duration until the mobile computing device responds to a notification within one of the geo-fences that identifies the online product content or 
(ii) a browse time that is a duration until an interaction with the online product content via the mobile computing device and within one of the geo-fences, 
determining a corresponding semantic vector describing each geographic location of the geographic locations, wherein a target semantic vector corresponding to a target geographic location comprises a first dimension indicating a count of a first type of place within a threshold distance from the target geographic location and a second dimension indicating a count of a second type of place within the threshold distance from the target geographic location, 
computing semantic similarities for pairs of the geographic locations, wherein a semantic similarity between the target geographic location and an other geographic location is computed based on a comparison between the target semantic vector and an other semantic vector corresponding to the other geographic location, 
computing an aggregate dwell time for the target geographic location based on multiple similar geographic locations that are deemed semantically similar to the Attorney Docket No. 058083-1042630 (P6997) target geographic location based on the computed semantic similarities, by aggregating the average dwell times associated with the multiple similar geographic locations, 
computing a trigger notification time for the user segment at a target geo-fence servicing the target geographic location, wherein the trigger notification time for the target geo-fence is a function of the aggregate dwell time based on the multiple similar geographic locations, and 
applying a trigger notification rule to the target geo-fence that causes the notification transmission devices to transmit, with a timing derived from the trigger notification time, subsequent notifications to mobile computing devices associated with users that correspond to the user segment.
Step 2A Prong 2: The claim limitations recite the following additional elements that are beyond the judicial exception:
by a processing device,
non-transitory computer-readable medium;
A program code.
These additional elements are not indicative of integration into a practical application because:
Regarding a processing device, non-transitory computer readable medium, they add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f);
Regarding the program code, it generally links the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). 
Step 2B: The claim limitations do not recite additional elements, or an ordered combination of additional elements, that are sufficient to amount to significantly more than the judicial exception.
As discussed with respect to step 2A prong 2 above, the additional elements of a processing device, non-transitory computer readable medium are mere instructions to apply an exception, and do not integrate a judicial exception into a practical application at step 2A or provide an inventive concept at step 2B. 
According to the 2019 PEG, a conclusion that an additional element is mere instructions to apply an exception under step 2A should be re-evaluated at step 2B. Thus, the additional elements of a processing device, non-transitory computer readable medium are re-evaluated to determine whether they constitute significantly more. Examiner finds that the additional elements of a processing device, non-transitory computer readable medium are simply the use of a computer in its ordinary capacity and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262 and MPEP 2106.05(f). For example, the additional elements only provide a result-oriented solution and lack details as to how the computer performs the modifications, which is equivalent to “apply it”. See Alice Corp. v. CLS Bank, 134 S. Ct. 2347, 2357 and MPEP 2106.05(f).
Additionally, the additional element of a program code generally links the use of the judicial exception to a particular technological environment or field of use, and does not integrate a judicial exception into a practical application at step 2A or provide an inventive concept at step 2B.
According to the 2019 PEG, a conclusion that an additional element is mere instructions to apply an exception under step 2A should be re-evaluated at step 2B. Thus, the additional element of a program code is re-evaluated to determine whether it constitutes significantly more. Examiner finds that the additional element of a program code is merely an attempt to limit the use of the abstract idea to a particular technological environment. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 and MPEP 2106.05(h). Additionally, a program code merely limits the claims to the computer field. See FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 and MPEP 2106.05(h). 
Therefore, when considering all the additional claim elements both individually and as an ordered combination, Examiner finds that the claim does not amount to significantly more than the exception. 
Dependent Claims 2 – 7, 9 – 13, and 16 – 21 further narrow the abstract idea and the additional elements disclosed in the claims have been addressed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 6 – 10, 13 – 17, 19 – 21 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over US patent 10360593 – Hunter et al. hereinafter as HUNTER in view of US PG Pubs 20150278877 – Yi et al. hereinafter as YI in further view of US PG Pubs 20160189186 – Fabrikant et al. hereinafter as FABRIKANT in further view of AU 2010355789 -Verkasalo et al. hereinafter as VERKASALO .

Regarding Claim 1, 8 and 15:
HUNTER discloses:
1. (Currently Amended) A method comprising: 
identifying, by a processing device, (mobile device, col 113 and line 1- 7) geo-fence data for a user segment, (Preferred cola type, col 113 and line 1- 7)  the geo-fence data comprising records of interactions with online product content via a mobile computing device{browser, Col 9 line 14 -16) that occurred within geo-fences that service geographic locations; (within proximity, Col 9 line 2-7) and 
modifying, by the processing device, how frequently notification  ( evaluate store data to determine if their activities, i.e. their movement and how frequent they visit the store to control marketing information, offers may be modified based on a user activity.. Col 95 line 40 - 60) transmission devices transmit notifications within the geo-fences by performing operations comprising: 
computing(calculate, col 62, line 40-54)  average dwell times(dwell, coi 93 line 29-46) for the geographic locations, (area, co! 93 line 29-46) respectively, wherein a dwell time comprises at least one of 
(i) a response time that is a duration until the mobile computing device responds(redeemed, col 15 line 1-3) to a notification (message, col 14 line 60-67) within one of the geo- fences (areas, col 14 line 60-67) that identifies the online product content(col 13 line 1 - 11)  
computing,(average time dwelling, col 13 line 1 – 11) a trigger notification time for the user segment at a target geo-fence (in front of products, col 101 line 35 – 43) servicing the target geographic location, wherein the trigger notification (marketing information received, col 101 line 35 – 43) time for the target geo- fence is a function of the dwell time(minutes, col 101 line 35 – 43), and 
applying a trigger notification rule to the target geo-fence that causes the notification transmission devices to transmit, (marketing information received, col 101 line 35 – 43) with a timing derived (average time dwelling, col 13 line 1 – 11) from the trigger notification time, subsequent notifications to mobile computing devices associated with users that correspond to the user segment.(user segment ~ customer trends, col 93 line 10 – 20)

Hunter fails to teach of a computing a dwell time for a target geographic location based on multiple similar geographic locations that are deemed semantically similar to the target geographic location based on the computed semantic similarities, by aggregating the average dwell times associated with the multiple similar geographic locations, and dwell time based on the multiple similar geographic locations

However YI teaches of a known technique of computing a dwell time(dwell, para. 0108)  for a target item based on multiple similar items(predicting average dwell time for new / little data, para. 0108, location, para. 0066)  that are deemed similar to the target item based on the computed similarities(model, similar, para. 0108) by aggregating the average dwell times(dwell, para. 0108)  associated with the multiple similar items (predicting average dwell time for new / little data, para. 0108,location,para. 0066), This known technique is applicable to the system of HUNTER as they both utilizing the determination of accurate dwell times for advertising purposes.

One of ordinary skill in the art would have recognized that applying the known technique of YI would have yielded predictable results and results in an improved system. It would have been recognized that applying the technique of YI to the teachings of HUNTER of aggregating a dwell time of a target geographic location would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the determination of dwell times into similar systems. Further applying methods of determining aggregate dwell times of a target item to multiple similar items to HUNTER’s method of determining aggregate dwell time to target geographic locations accordingly would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow determination of dwell times for target locations which do not yet have dwell time data (e.g., newly introduced target locations) and more determination of aggregation dwell time specific to target geographic locations based on multiple similar geographic locations that are deemed similar to the target geographic location based on the computed similarities, by aggregating the average dwell times associated with the multiple similar geographic locations and thus more opportunities to notify customers of available offers. 
In addition, it would have been obvious to one of ordinary skill in the art to include in HUNTER’s method of determining marketing offers based on aggregate dwell times of target geographic locations and sending notifications to users based on available dwell time data, the ability to calculate dwell times by using YI’s method in order to calculate dwell times for new target geographic locations where there is little to no dwell time information available. This would have the added benefit of sending offer notifications to customers in newly added target geographic areas immediately after these new areas -similar to existing geographic areas which have collected dwell time data- are added, thus eliminating the time otherwise used to collect dwell time data for the newly target geographic areas. 

HUNTER / YI does not disclose:
determining a corresponding semantic vector describing each geographic location of the geographic locations, wherein a target semantic vector corresponding to a target geographic location comprises a first dimension indicating a count of a first type of place within a threshold distance from the target geographic location and a second dimension indicating a count of a second type of place within the threshold distance from the target geographic location, computing semantic similarities for pairs of the geographic locations, wherein a semantic similarity between the target geographic location and an other geographic location is computed based on a comparison between the target semantic vector and an other semantic vector corresponding to the other geographic location

FABRIKANT discloses:
 determining a corresponding semantic vector (semantic, para. 0074)describing each geographic location of the geographic locations (place, para .0066)
computing semantic similarities (semantic, para. 0074) for pair the geographic locations(locations para. 0074), wherein a semantic similarity between the target geographic location and an other geographic locations(locations para. 0074)
semantic vector corresponding to the other geographic location. (most appropriate, para. 0064)

It would be obvious to one of ordinary skill in the art before the effective filling date of the invention to combine HUNTER / YI’s method of determining dwell times based on similar locations to utilize FABRICANT’s method of semantic similarity locations computed based on semantic vectors as this would allow HUNTER in view of YI to improve on location aware mobile applications ( Fabrikant – para. 0026)

HUNTER / YI / FABRIKANT fails to teach of the semantic vector that includes multiple dimensions such as a first dimension and a second dimension. wherein a target semantic vector corresponding to a target geographic location comprises a first dimension indicating a count of a first type of place within a threshold distance from the target geographic location and a second dimension indicating a count of a second type of place within the threshold distance from the target geographic location. And semantic similarities based on comparison between a target semantic and an other semantic vector.

VERKASALO discloses of multiple dimensions such as a first dimension and a second dimension.(page 3 multi-dimensional data) wherein a target semantic vector corresponding to a target geographic location comprises a first dimension indicating a count of a first type of place (page 15 type of data) within a threshold distance from the target geographic location and a second dimension indicating a count of a second type of place ( page 15, frequency) within the threshold distance from the target geographic location. And semantic similarities based on comparison between a target semantic and an other semantic vector( comparing vectors of values, page 48). This known technique is applicable to the system of FABRIKANT as they both utilizing the determination of vectors, associate with locations and determine semantic similarities.

One of ordinary skill in the art would have recognized that applying the known technique of VERKASALO would have yielded predictable results and results in an improved system. It would have been recognized that applying the technique of VERKASALO to the teachings of HUNTER in view of Yi in further view of FABRIKANT of determining semantic locations would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the determination of multi dimension vectors into similar systems. Further applying methods of determining semantic vector that includes multiple dimensions such as a first dimension and a second dimension would have been recognized by those of ordinary skill in the art as resulting in an improved system for providing more relevant semantic similarities.
In addition, it would be obvious to one of ordinary skill in the art before the effective filling date of the invention to include in HUNTER / YI / FABRIKANT’s method of determining semantically similarities the ability to determine the vector with a first dimension and second dimension to provide more relevant semantic similarities. This would have the added benefit of improving the quality of relevant semantic vectors.

*** non-functional descriptive material - regarding the limitations describing what the first dimension and second dimension comprise are interpreted as non-functional descriptive material which has little to no patentable weight.  The specifics of the dimensions of dimension 1 and dimension 2 are non-functional descriptive material (MPEP 2111.05 III)

MACHINE-READABLE MEDIA 
When determining the scope of a claim directed to a computer-readable medium containing certain programming, the examiner should first look to the relationship between the programming and the intended computer system. Where the programming performs some function with respect to the computer with which it is associated, a functional relationship will be found. For instance, a claim to computer-readable medium programmed with attribute data objects that perform the function of facilitating retrieval, addition, and removal of information in the intended computer system, establishes a functional relationship such that the claimed attribute data objects are given patentable weight. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.However, where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists. For example, a claim to a memory stick containing tables of batting averages, or tracks of recorded music, utilizes the intended computer system merely as a support for the information. Such claims are directed toward conveying meaning to the human reader rather than towards establishing a functional relationship between recorded data and the computer. A claim directed to a computer readable medium storing instructions or executable code that recites an abstract idea must be evaluated for eligibility under 35 U.S.C. 101. See MPEP § 2106. 



***

Regarding Claim 2, 9 and 16:
HUNTER / YI / FABRIKANT / VERKASALO  disclose the limitations of Claim 1, 8 and 15
HUNTER discloses:
wherein the user segment is comprised of multiple users that share an attribute, wherein the attribute is one of a demographic trait, technical information about the mobile computing device, or a pattern of user actions. (pattern, marketing conditions, col 108 line 1 – 10)

Regarding Claim 3, 10 and 17:
HUNTER / YI / FABRIKANT / VERKASALO disclose the limitations of Claim 1, 8 and 15
HUNTER discloses:
wherein the records of interactions describe one of a response to a notification received by the mobile computing device(redeem, col 15 line 1 – 3), or an activity performed within an application associated with the online product content, the application executed on the mobile computing device. (online col 42 line 47 – 54)


Regarding Claim 6, and 13:
HUNTER / YI / FABRIKANT / VERKASALO disclose the limitations of Claim 1, and 8 
HUNTER discloses:
wherein a respective average dwell time for a respective geographic location is computed based on a minimum elapsed dwell time(elapsed col 77 line 65 – col 78 line 10) for a user at the respective geographic location, wherein the user is included in the user segment.(preferred cola type, col 113 line 1 – 7)

Regarding Claim 7:
HUNTER / YI / FABRIKANT / VERKASALO disclose the limitations of Claim 6, and 13
HUNTER discloses:
wherein the respective geographic location is a stay point(particular area, col 93 line 28 – 46) located within a respective geo-fence. (retail store, col 93 line 28 – 46)

Regarding Claim 20:
HUNTER / YI / FABRIKANT / VERKASALO disclose the limitations of Claim 15
HUNTER discloses:
wherein a respective average dwell time(dwell, col 93 line 28 – 46) for a respective geographic location is computed based on a minimum elapsed dwell time (elapsed, col 77 line 65 – col 78 line 10) for a user at a stay point (particular area, col 93 line 28 – 46) located within a respective geo-fence, wherein the user is included in the user segment. (preferred cola type col 113 line 1 – 7 )

Regarding Claim 21:
HUNTER / YI / FABRIKANT / VERKASALO disclose the limitations of Claim 15
HUNTER discloses:
detecting, inside the target geo-fence for the target geographic location, a presence of a user mobile computing device associated with a user in the user segment(identifier segment col 30 line 16 – 20); and transmitting to the user mobile computing device a notification at a notification time (duration of dwell col 14 line 63 – 66) determined based on the trigger notification rule.(Col 95 line  40 – 64)

Claims 5, 12, and 18 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over US patent 10360593 – Hunter et al. hereinafter as HUNTER in view of US PG Pubs 20150278877 – Yi et al. hereinafter as YI in further view of US PG Pubs 20160189186 – Fabrikant et al. hereinafter as FABRIKANT in further view of AU 2010355789 -Verkasalo et al. hereinafter as VERKASALO in further view of US PG Pubs 20130267253 – Case et al.

Regarding Claim 5, 12 and 18:
HUNTER / YI / FABRIKANT / VERKASALO disclose the limitations of Claim 1, 8 and 15
HUNTER does not discloses:
wherein the timing derived from the trigger notification time is one of an indicated threshold time 
CASE teaches:
wherein the timing derived from the trigger notification time is one of an indicated threshold time(delay time, para. 0124)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention for HUNTER / YI / FABRIKANT / VERKASALO’s method of determining a notification based upon dwell time to utilize CASE’s method of deriving the timer trigger notification time to be an indicated threshold time such that the threshold time is a set delay time as this would allow HUNTER to customize the geo fence application to users content customized needs (CASE – para. 0003)


Claims 4, 11 and 18 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over US patent 10360593 – Hunter et al. hereinafter as HUNTER in view of US PG Pubs 20150278877 – Yi et al. hereinafter as YI in further view of US PG Pubs 20160189186 – Fabrikant et al. hereinafter as FABRIKANT in further view of AU 2010355789 -Verkasalo et al. hereinafter as VERKASALO in further view of US PG Pubs 20090259679 – Thiesson et al. hereinafter as THIESSON

Regarding Claim 4, 11 and 18:
HUNTER / YI / FABRIKANT disclose the limitations of Claim 1, 8 and 15
HUNTER does not disclose:
 the operations further comprising computing a cosine similarity as the comparison between the target semantic vector and the other semantic vector(semantic, para. 0054) corresponding to the other geographic location
THIESSON teaches:
the operations further comprising computing a cosine similarity(cosine, para. 0054) as the comparison between the target semantic vector(semantic, para. 0054) and the other semantic vector(semantic, para. 0054) corresponding to the other geographic location.(para. 0054)


It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention for HUNTER / YI / FABRIKANT / VERKASALO’s method of determining a semantic locations to utilize THIESSON’s method of cosine similarity  of semantic vectors as this would allow HUNTER to  improve marketing based on proximity and locations (col 90 line 47)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 CA 2745536 A1 – Sheikh – improving the relevancy of advertising material through user defined preferences
CA 2906651 – Shear – purposeful computing
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.H.T/Examiner, Art Unit 3681           

/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681